Citation Nr: 0910207	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to March 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  A chronic right knee disability was not present in 
service, did not manifest until many years after service, and 
is not otherwise related to service.

2.  A chronic left ankle disability was not present in 
service, did not manifest until many years after service, and 
is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred or 
aggravated by active military service, nor may degenerative 
joint disease of the right knee be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).   

2.  A chronic left ankle disability was not incurred in or 
aggravated by active military service, nor may degenerative 
joint disease of the left ankle be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and  Assist

In correspondences dated November 2003 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate his claims.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
The March 2006 correspondence provided notice regarding the 
process by which disability ratings and effective dates are 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims.  The AOJ subsequently readjudicated the claims 
based on all the evidence of record and issued a statement of 
the case (SOC) in the December 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claims, and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured. The Veteran has been 
medically evaluated in conjunction with his claim for a right 
knee disability.

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's claim for service connection for a 
left ankle disability.  As will be discussed in the following 
decision, there were no findings of a left ankle disability 
in service or for many years after service.  Indeed, 
degenerative joint disease of the Veteran's left ankle was 
not shown until more than two decades after his service.  As 
such, there is no true indication that it is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002). 
 In view of the absence of pathology in service, and the 
first suggestion of pertinent disability many years after 
active duty, relating current left ankle disability to 
service, would certainly be speculative.  The Board notes 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).  

After the supplemental statement of the case was furnished in 
December 2006, and specifically in February 2007, the Veteran 
submitted a private medical record which, in pertinent part, 
discussed his right knee.  The findings shown therein, 
however, are duplicative of evidence previously obtained and 
associated with the claims folder and considered by the AOJ.  
As such, a remand to accord the AOJ an opportunity to 
re-adjudicate the Veteran's right knee claim with 
consideration of this additional evidence, is not necessary.  
38 C.F.R. § 19.31 (2008).  

Analysis

In order to establish direct service connection, three 
elements must be satisfied.  There must be medical evidence 
of a current disability; medical or lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence linking the current disease or injury and 
the current disability.  See 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.303 (2008), and Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307, 3.309 (2008).  

A.  Right Knee Disability

The Veteran seeks service connection for a right knee 
disability.  He contends that his current disability was 
caused when he injured this joint playing flag football in 
service.  

At a VA examination in May 2004, the Veteran reported right 
knee pain since his discharge from service.  Upon 
examination, there was no objective evidence of pain.  When 
compared with the left knee, his right knee appeared normal.  
The examiner's impression was chronic right knee pain, cause 
unknown.  X-rays showed some early degenerative changes.  
Thus, there is evidence of a current disability.

The Veteran's service treatment records have been reviewed.  
These documents reflect treatment in February and March 1974 
for right knee strain.  He was treated with physical therapy 
with good results, except for occasional complaints of pain.  
Upon separation examination in January 1975, he reported 
occasional right knee pain.  However, no right knee 
disability was shown.

The first competent evidence of a chronic right knee 
disability is dated in September 2003.  Specifically, 
according to a report of a private examination conducted in 
that month, the Veteran advised that he had been told that he 
had "bad arthritis" related to service.  The examining 
physician's impression was degenerative joint disease of the 
right knee.  (X-rays of the right knee provided findings 
consistent with arthritis or a previous injury.)  

The May 2004 VA examiner provided an opinion as to whether 
the Veteran's current right knee disability is related to 
service.  Based on his examination and review of the claims 
file, the examiner noted that the Veteran's symptoms were 
"not as least as likely as not" caused by or a result of 
service.  The examiner cited to the Veteran's lack of 
restricted duty in service, normal physical profile and his 
post-service employment as a field representative for Alabama 
Power Company where most of his job duties consisted of 
walking and pulling meters.  

Significantly, the claims folder contains no competent 
medical evidence refuting the May 2004 VA examiner's opinion.  
In this regard, the Board notes that, at an April 2004 VA 
outpatient treatment session, the treating physician 
assessed, in pertinent part, right knee pain "from previous 
injuries, football and basketball injuries while in the 
service"  This notation was based on the Veteran's own 
report of his in-service injury and is not supported by 
evidence of record.  Although, as previously discussed 
herein, the Veteran did indeed injure his right knee in 
service, no chronic disability of this joint shown at service 
separation.  Further, arthritis of his right knee was not 
demonstrated until many years thereafter.  Of particular 
importance to the Board is the fact that the April 2004 VA 
treating physician did not address these negative findings.  
As such, the Board finds the May 2004 VA examiner's opinion 
to be of greater probative value than the April 2004 VA 
treating physician's notation.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

The Board has considered the Veteran's complaints of right 
knee symptoms since service.  He is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layperson, however, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. 
App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Based on the evidentiary posture herein, however, the Board 
finds that the Veteran's right knee arthritis is not related 
to his active military service.  Current medical evidence 
shows that his right knee arthritis was not first shown until 
September 2003 (more than 28 years after service) and is not 
related to service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
A competent medical opinion specifically finds that the 
Veteran's right knee arthritis is not related to service.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a chronic right knee disability 
that is causally related to service.  Thus the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for a right knee disability is denied.  

B.  Left Ankle Disability

On review, the Board finds that service connection is not 
warranted.  The Veteran's service treatment records are 
negative for any complaints of, treatment for, or a diagnosis 
of a left ankle disability.  

According to post-service medical records, private X-rays 
taken of the Veteran's left ankle in October 2000 showed 
extensive soft tissue swelling as well as an ossified 
structure extending off the medial malleolus inferiorly 
(which had the appearance of a chronic spur).  

VA outpatient treatment records reveal that the Veteran was 
seen for his left ankle complaints in April 2004.  At that 
time, he reported the pain in his left ankle was due to a 
basketball injury in service.  On examination, the Veteran 
had no pain on flexion and extension of the ankle, but some 
pain on internal and external rotation.  An x-ray showed 
minimal post-traumatic spurring and a 6 mm bony density near 
the inferior tip of the medial malleolus.  No effusion was 
noted.  The physician's impression was the Veteran most 
likely had degenerative joint disease.  

The October 2000 private radiologist was unable to exclude 
"an . . . injury or fracture of . . . [the] spur" in the 
Veteran's left ankle.  Significantly, radiologist did not 
specifically associate the findings shown at that time with 
the Veteran's purported in-service left ankle injury and, in 
fact, did not even mention that purported in-service event.  

Further, the April 2004 VA treating physician assessed, in 
pertinent part, left ankle pain "from previous injuries, 
football and basketball injuries while in the service."  
This notation was based on the Veteran's own report of his 
in-service injury and is not supported by evidence of record.  
Significantly, as previously discussed herein, service 
treatment records are negative for complaints of, or findings 
of, left ankle pathology.  Further, left ankle pathology was 
not first shown until the October 2000 X-rays, more than 
two-and-a-half decades after service.  Of particular 
importance to the Board is the fact that the April 2004 VA 
treating physician did not address these negative findings.  
As such, the Board finds the April 2004 VA treating 
physician's notation to be of little probative value.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the Veteran's contention that he has 
experienced left ankle problems since service.  He is 
competent to report symptoms because such actions come to him 
through him senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As a layperson, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 
2 Vet. App. 578, 580 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

As stated, the Veteran's service treatment records do not 
show complaints of or treatment for a left ankle disability.  
Further, the first competent evidence of left ankle pathology 
was not shown until more than two-and-a-half decades after 
military duty.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  See Maxson, supra.  No competent medical opinions 
associating a left ankle disability to service has been 
received.  

Based on this evidentiary posture, the Board concludes that a 
preponderance of the evidence is against a finding that the 
Veteran has a left ankle disability that is causally related 
to service.  Thus the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for a left ankle disability is denied.  


ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


